Citation Nr: 0625678	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of frostbite.  

2.  Entitlement to service connection for a claimed left 
shoulder disorder.  

3.  Entitlement to service connection for a claimed left leg 
disorder.  

4.  Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952, with service in Korea during the Korean 
Conflict, and is a recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Cleveland, Ohio VARO.  The case has since been 
transferred to the Providence, Rhode Island VARO.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for headaches, 
characterized as a "brain condition."  However, this claim 
was granted in an April 2006 rating decision.  

The issue of an increased evaluation for the service-
connected PTSD is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated peripheral neuropathy of the 
lower extremities is shown as likely as not to be due to 
frostbite suffered during combat service in the Korean 
Conflict.  

2.  The veteran did not manifest complaints or findings of a 
left shoulder or left leg disorder in service or for many 
years thereafter.  

3.  Neither currently demonstrated left shoulder degenerative 
changes nor any left leg varicosity is shown to be due to the 
reported frostbite injury or other event or incident of the 
veteran's active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by peripheral neuropathy of the lower 
extremities is due a frostbite injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

2.  The veteran's left shoulder disability manifested by 
degenerative changes is not due to disease or injury that was 
incurred in or aggravated by service; nor may any arthritis 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

3.  The veteran's left leg disability manifested by a 
varicosity is not due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed residuals of frostbite.  
For reasons described in further detail below, the Board has 
determined that an examination addressing the etiology of the 
veteran's claimed left shoulder and left leg disorders is not 
"necessary" in this case.  

Additionally, there is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a November 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  

Here, the noted VCAA letter was issued prior to the appealed 
January 2002 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders and arthritis, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

As the veteran's DD Form 214 indicates receipt of the Combat 
Infantryman Badge, the Board notes that 38 U.S.C.A. § 1154(b) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d).  

Nevertheless, 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service.  Indeed, competent 
evidence of both remains required.  See also Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  

The Board has reviewed the veteran's service medical records 
and observes that they are completely silent for evidence of 
the residuals of frostbite, a left shoulder disorder or a 
left leg disorder.  Given the veteran's combat history, 
however, the Board accepts the veteran's history of frostbite 
and in-service injuries.  

The post-service treatment records indicate that the veteran 
was seen at a VA facility for pain and numbness in the left 
second and third digits of the hand in June 1999.  Subsequent 
VA treatment records also indicate left arm numbness.  

A November 2001 VA treatment record contains a notation of a 
history of frostbite to the hands and feet in the military, 
and the veteran was described as still having numbness and 
pain in his feet.  

The veteran underwent a May 2003 VA examination, during which 
he reported a history of frostbite on the left arm and left 
leg.  During this examination, he described childhood 
injuries to the left foot and kneecap but did not describe 
any specific injuries to the left leg during service.  

The examiner described the veteran as fully ambulatory, with 
"no evidence of any residual effects of frostbite despite 
the fact that he [might] have had these while in the service 
there [was] no evidence of this today."  No left knee 
problems were noted, except for a healed scar that was 
attributed to the aforementioned childhood injury.  

In June 2003, the veteran underwent a further VA examination, 
with EMG findings showing peripheral polyneuropathy in the 
lower extremities "that [might] be the results of damage to 
the peripheral nerves during the Korean War."  However, the 
examiner further noted that he could not prove such 
causation, and there were no signs of neuropathy in the upper 
extremities.  

Subsequent VA treatment records from 2003 show treatment for 
bilateral shoulder problems consistent with degenerative 
joint disease, as well as a left lower extremity varicosity.  
The treatment records, however, contain no medical opinions 
to the effect that either current disorder is in any way 
related to service.  

Overall, the Board finds that the evidence of record, on 
balance, does tend to show that the veteran suffers from 
peripheral neuropathy of the lower extremities that as likely 
as not is due to the reported frostbite in service.  

Hence, resolving all reasonable doubt in the veteran's favor, 
service connection is warranted.  

Additionally, the evidence does suggest a current left 
shoulder disorder, as well as a left lower extremity 
varicosity, but there is no competent medical evidence of a 
causal relationship between these disorders and any event or 
incident of service.  

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed left shoulder 
disorder and left leg varicosity.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
numerous lay submissions.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for a left shoulder 
disorder and a left leg disorder, and these claims must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for the residuals of frostbite manifested 
by peripheral neuropathy of the lower extremities is granted.  

Service connection for a left shoulder disorder is denied.  

Service connection for a left leg disorder is denied.  



REMAND

In the present case, the veteran has completed an appeal of a 
January 2002 rating decision insofar as an evaluation in 
excess of 10 percent for his service-connected PTSD was 
denied.  

Subsequently, in a July 2003 rating decision, the RO 
increased this evaluation to 70 percent.  While this increase 
was significant, it nevertheless remains less than the 
maximum evaluation available under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Accordingly, the veteran's claim for 
an increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

It appears, however, that the RO has not further addressed 
the veteran's claim.  Consequently, he has not been afforded 
a VA examination in conjunction with this appeal since June 
2003, and he has not been furnished with a Supplemental 
Statement of the Case addressing evidence submitted since the 
July 2003 rating decision.  See 38 C.F.R. § 19.9, 19.31.  
Both of these matters must be further addressed on remand.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected PTSD  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a Global 
Assessment of Functioning (GAF) score and 
to offer an opinion as to whether the 
veteran's PTSD results in total 
occupational impairment.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for his service-
connected PTSD should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


